Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-33 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims which are amended are listed below:
Claim 21-25, which were withdrawn, are now cancelled.
Allowable Subject Matter
Claims 1-20, 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimers filed 1/27/21 are noted to be approved, and double patenting rejections are withdrawn accordingly.  Applicant’s remarks dated 1/14/21 have been considered and 35 USC 103 rejections are withdrawn; the prior art fails to teach the amended limitations of the claims.  Also see applicant’s remarks dated 4/8/20 of parent application 16/177,219.
Regarding independent Claim 1, 13, the prior art fails to teach or suggest: a modulator to modulate the sub-carriers assigned to the square QAM constellation and the non-square QAM constellation to yield constellation symbols of mixed-modulation data sub-carriers, wherein the data sub-carriers include Orthogonal Frequency Division Multiplexing (OFDM) sub-carriers;
an interleaver to interleave the constellation symbols in time and frequency; a Fourier Transform module to transform the constellation symbols from the interleaver into a time domain to generate time domain symbols; and
a cyclic prefix (CP) and windowing block to prepend a cyclic prefix and to perform a windowing operation on the time domain symbols., in combination with the remaining limitations of the claim.

Regarding independent Claim 26, the prior art fails to teach or suggest: modulating the sub-carriers assigned to the square QAM constellation and the non-square QAM constellation to yield constellation symbols of mixed-modulation data sub-carriers, wherein the data sub-carriers include Orthogonal Frequency Division Multiplexing (OFDM) sub-carriers;
interleaving the constellation symbols in time and frequency;
transforming the constellation symbols from the interleaver into a time domain to generate time domain symbols; and
prepending a cyclic prefix and performing a windowing operation on the time domain symbols., in combination with the remaining limitations of the claim.

Regarding independent Claim 30, the prior art fails to teach or suggest: modulate the sub-carriers assigned to the square QAM constellation and the nonsquare QAM constellation to yield constellation symbols of mixed-modulation data sub-carriers, wherein the data sub-carriers include Orthogonal Frequency Division Multiplexing (OFDM) sub carriers;
interleave the constellation symbols in time and frequency;
transform the constellation symbols from the interleaver into a time domain to generate time domain symbols; and
prepend a cyclic prefix and perform a windowing operation on the time domain symbols., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467